 

Exhibit 10.31

 

AMENDMENT NO. 2

TO

CNF TRANSPORTATION INC.

DEFERRED COMPENSATION PLAN

1998 RESTATEMENT

 

CNF Transportation Inc. (the “Company”) maintains the Deferred Compensation Plan
for Executives Plan (the “Plan”) to allow executives of the Company and its
affiliates to defer payment of short-term and long-term executive compensation.
The Company hereby amends the Plan as follows (capitalized terms used herein
without definition have the meanings given to those terms in the Plan).

 

1.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” appearing in Section 1.9 of the Plan is amended by adding
the following new clauses (e) and (f):

 

  “(e)   there is consummated the sale by the Company of at least two of the
three primary business units of the Company, whether in a single transaction or
in a series of transactions occurring within an 18-month period; provided,
however, that this clause (e) shall apply only to Participants who are employed
by the Company and shall not apply to Participants who are employed by the
Company’s business units; and provided further, that the Board of Directors of
the Company may, upon notice to the affected Participants given at any time,
terminate this clause (e) without the consent of such Participants, except that
any such notice shall not be effective to terminate this clause (e) if a Change
in Control occurs pursuant to this clause (e) within ninety (90) days after such
notice is given; or

 

  (f)   there is consummated the sale of one of the primary business units of
the Company, or the sale of the Emery Worldwide Airlines, Inc. business unit;
provided, however, that this clause (f) shall apply only to Participants (i)
who, immediately prior to such sale, were employed by the primary business unit
that is sold and (ii) who are not employed by the Company or any of its
Subsidiaries immediately following such sale or other disposition.

 

As used in clauses (e) and (f) above:

 

  (i)   “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and

 

  (ii)   a “sale” of a business unit means:

 

 

1



--------------------------------------------------------------------------------

 

  (A)   a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing voting power of all
outstanding securities of the business unit, whether by merger, consolidation or
otherwise;

 

  (B)   the sale of all or substantially all of the assets of the business unit;
or

 

  (C)   any other transaction or course of action engaged in, directly or
indirectly, by the Company or the business unit that has a substantially similar
effect as the transactions of the type referred to in clause (A) or (B) above;

 

The foregoing notwithstanding, a sale of a business unit shall not be deemed to
have occurred for purposes of clauses (e) and (f) above (x) except in the case
of a transaction described in clause (B) above, so long as the Company or any of
its Affiliates (as such term is defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended), individually or collectively, own the then
outstanding shares of capital stock of the business unit having 50% or more of
the then existing voting power of all outstanding securities of the business
unit, (y) in the event of the sale of shares of capital stock of the business
unit to any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, the business unit or any other Affiliate of the
Company, or (z) in the event of the sale or distribution of shares of capital
stock of the business unit to shareholders of the Company, or the sale of assets
of the business unit to any corporation or other entity owned, directly or
indirectly, by the shareholders of the Company, in either case in substantially
the same proportions as their ownership of stock in the Company.

 

2.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be August 21, 2000. Except as expressly amended hereby, the Plan
remains in full force and effect.

 

CNF TRANSPORTATION INC.

By:

 

--------------------------------------------------------------------------------

Name: Eberhard G.H. Schmoller

Title:   Senior Vice President, General

            Counsel and Secretary         

Executed: August 21, 2000

 

 

 

2